DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on August 19, 2021 were received and fully considered. Claims 1 and 6 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “calculating by the processor, the measured breathing pattern that is a count of a number of steps taken during each inhale portion of the breathing cycles and a count of the number of steps taken during each exhale portion of the breathing cycles” in lines 14-16, which is unclear with respect to “force sensor measures pressure increases... and 

Response to Arguments
Claims 1-10 are allowed over the prior art of record for the reasons set forth in the previous office action. 
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action were persuasive in view of amendment, of which the current amendment recites sufficient structure that is believed to integrate the previously identified judicial exception into a practical application. However, the amendment results in indefiniteness issues. Please see corresponding rejection heading above for more detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PUYA AGAHI/Primary Examiner, Art Unit 3791